DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection

Applicant argues ‘…the WT Addition Request Acknowledge message is transmitted from the WT to the eNB, not from the eNB to the WT…’  Examiner disagrees. It is not clear what Applicant is arguing.  The claim states receiving, from the WT, a WT addition request acknowledge message as a response to the WT addition request message.  Fig. 11 of Xu shows:

    PNG
    media_image1.png
    481
    470
    media_image1.png
    Greyscale

That is as shown above WT sends the ACK to the eNB which is exactly what the claim recites.  Therefore, Applicant’s argument is not persuasive because it is not based on the claims or the art.

Applicant also argues that ‘…the WT Addition Request message of Xu does not include the WT UE XwAP ID…’  Examiner disagrees.  Xu discloses that the UE can be identified by the WT UE XwAP ID assigned by the WT (See Xu table 3).  Xu discloses that the message includes a UE identifier.  While one part of Xu may disclose that the identifier could be some other identifier, it also could reasonably be the WT UE XwAP ID because this is a disclosed identifier of the UE and the message requires an identifier of the UE.  Therefore Applicant’s arguments are not persuasive because they attempt to narrowly focus only one embodiment of Xu and fail to consider all of the teachings of Xu.

Next Applicant argues that ‘…Xu explicitly states that the WT Addition Request ACK of Figure 11 (step S111 of Figure 11) is the same as the WT Addition Request ACK of paragraph [0093] (step S101 of Figure 10), which is the same message the Office Action correlates to the WT Addition Request…’ and ‘…It is not possible that the same message in Xu could correspond to both a message and a response to that message - i.e., the claimed WT addition request message and the claimed WT addition request acknowledge message that is transmitted as a response to the WT addition request message…’  Examiner disagrees with Applicant’s interpretation of the art.  Xu is merely pointing out that in these two different embodiments the WT Addition Request ACK S111 of fig. 11 corresponds to the WT Addition Request ACK S101 of Fig. 10 and the WT Addition Request S110 of fig. 11 corresponds to the WT Addition Request S100 of fig. 10.  That is, nowhere in Xu does the WT Addition Request and the WT Addition Response correspond to the same message.  The art does not show this and the rejection does not show this.  Therefore, Applicant’s arguments are not persuasive because these arguments are not based in any facts present in this case. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063).

	Regarding claim 16, R3-152607 discloses a method performed by a first radio access network (RAN) node for controlling Wireless Local Area Network (WLAN) aggregation, wherein the WLAN aggregation is to establish a dual connection of evolved-universal terrestrial radio access network (E-UTRAN) connection and a WLAN connection for a terminal, the method comprising: (See R3-152607 section 2; E-UTRAN; section 2.3, para.1; LWA (e.g. LTE-WLAN aggregation; e.g. dual connection); connection are time/frequency resources used for connection between the E-UTRAN and UE and the connection between the WLAN and the UE (a terminal))
receiving, from a second RAN node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message includes configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node; (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))
R3-152607 does not explicitly disclose wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.   However, Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 to include the teaching of wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment of Ozturk with the motivation being to provide compatibility with already deployed systems that utilize the 3GPP family of standards and further using known methods (Xw interface) that yields predictable results (3GPP standards compatibility) and further to save bandwidth on other interfaces which frees these interfaces up to be used of other data which may not be suitable for the Xw interface and further in order to select the best link for data transmission (See Ozturk para. 70) and further to allow for optimization of parameters between devices.
R3-152607 in view of Ozturk does not explicitly disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  However, Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk to include the teaching of wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal of Fischer with the motivation being to deal with handover failure recovery (See Fischer para. 35, lines 1-3) and further to prevent handing over the wrong UE which may be less than optimal.
R3-152607 in view of Ozturk in view of Fischer do not explicitly disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  However, Burbidge does disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  (See Burbidge pg. 12; S-KWT key is based on WT Counter received and used for authentication)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer to include the teaching of wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation of Burbidge with the motivation being to ensure integrity protection (See Burbidge pg. 12) and further to provide compatibility with the 3GPP standards which saves time and money and further to ensure a secure connection which limits unauthorized access.
R3-152607 in view of Ozturk in view of Fischer in view of Burbidge do not explicitly disclose wherein the identifier is assigned by a WLAN termination (WT), transmitting, to the WT, a WT addition request message  including the identifier as a reference for a UE context, wherein the identifier is used by the WT to check whether the UE context is present; and as a response to the WT addition request message, receiving from the WT a WT addition request acknowledge message.  However, Xu does disclose wherein the identifier is assigned by a WLAN termination (WT), (See Xu table 3; WT UE XwAP ID assigned by WT) transmitting, to the WT, a WT addition request message  including an identifier as a reference for a UE context, (See Xu fig. 11, para. 93 WT addition request (e.g. addition request in that it is adding parameters) which includes an identifier to identify the UE); wherein the identifier is used by the WT to check whether the UE context is present; (See Xu para. 102; modifying context within WT (e.g. checking whether is present in order to modify)) and receiving from the WT a WT addition request acknowledge message, as a response to the WT addition request message.   (See Xu fig. 11; WT addition request ACK)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge to include the teaching of wherein the identifier is assigned by a WLAN termination (WT), transmitting, to the WT, a WT addition request message  including the identifier as a reference for a UE context, wherein the identifier is used by the WT to check whether the UE context is present; and as a response to the WT addition request message, receiving from the WT a WT addition request acknowledge message of Xu with the motivation being to uniquely identify the UE and further using known methods (WT UE XwAP ID assigned by WT) which yields predictable results (unique id of UE and compatibility with 3GPP suite of standards) and further it is obvious to try (in the closed set of ways to identify the UE Xu discloses eNB UE XwAP ID, WT UE XwAP ID; there was a need to uniquely identify the UE; there is no unexpected results of choosing either of these choices) and further to allow for modification of parameters in a 5G environment and further to comply with the 3GPP suite of standards (which saves time and money) and further to allow for seamless switching of the device providing services and further to reduce control signaling and further to increase end user satisfaction.

Regarding claim 19, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16, wherein the message further includes WLAN measurement report information.  (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))

	Regarding claim 20, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16, wherein the message further includes information on WLAN capability of the terminal. (See R3-152607 section 2.3; UE history information which helps target decide LWA config (e.g. WLAN capability))

Regarding claim 21, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16, wherein the message further includes information on a WT node for the WLAN aggregation for the terminal, wherein the information on the WT node includes an identifier of the WT node. (See Ozturk para. 95; eNB1 sends handover request message including identifier of AP and list of bearers offloaded to AP (e.g. information on a WT node for WLAN aggregation for the terminal), to eNB2) The motivation being to conform to known standards which saves time and money and further to allow for handover in a LWA environment which allows for optimal wireless communication and maximizes limited wireless resources and further to identify resources and/or devices used so as to allow for seamless handover.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063) and further in view of R2-161496 (3GPP TSG RAN WG2 Meeting #93; 15-19 Feb 2016-IDS). 

Regarding claim 17, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the method of claim 16.
R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu does not explicitly disclose wherein the LWA configuration information includes a mobility set. However, R2-161496 does disclose wherein the LWA configuration information includes a mobility set. (See R2-161496 pg. 1 section 2; mobility set in LWA) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu to include the teaching of wherein the LWA configuration information includes a mobility set of R2-161496 with the motivation being to allow use of LWIP (See R2-161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)).

	Regarding claim 18, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu in view of R2-161496 discloses the method of claim 17, wherein the mobility set of the WLAN aggregation for the terminal includes a group of deleted WLAN identifier or a group of added WLAN identifiers.  (See R2- 161496 pg. 2-3; wlan-ToReleaselist (e.g. deleted WLAN identifier; wlan-ToAddlist (e.g. added WLAN identifiers)) The motivation being to allow use of LWIP (See R2- 161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)) and further to allow for updated lists of WLAN networks which optimizes which network is best to use (best delay, signal strength, least congested) and to remove WLANs that no longer meet requirements (which saves battery, memory, processing etc.).


Claims 22, 25, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063).

	Regarding claim 22, R3-152607 discloses a first radio access network node for controlling Wireless Local Area Network (WLAN) aggregation, wherein the WLAN aggregation is to establish a dual connection of evolved-universal terrestrial radio access network, E-UTRAN, bearer and a WLAN bearer for a terminal, comprising: (See R3-152607 section 2; E-UTRAN; section 2.3, para.1; LWA (e.g. LTE-WLAN aggregation; e.g. dual connection); connection are time/frequency resources used for connection between the E-UTRAN and UE and the connection between the WLAN and the UE (a terminal))
	a receiving module configured to receive, from a second radio access network node, a message for requesting a handover from the second radio access network node to the first radio access network node, wherein the message configuration information on WLAN aggregation for a terminal associated with an E-UTRAN connection for the second radio access network node (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation); module is combination of processor executing an algorithm stored in memory)
R3-152607 does not explicitly disclose wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.   However, Ozturk does disclose wherein an Xw interface is used for handover (See Ozturk para. 78, lines 2-3) and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment.  (See Ozturk para.61, line 7; EUTRAN; para. 78; bearers added or deleted based upon whether the bearers are for a WiFi AP or another enodeb; see also fig. 12, para. 70)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 to include the teaching of wherein an Xw interface is used for handover and wherein bearers are used for the UE in a WLAN and a EUTRAN (enodeb) environment of Ozturk with the motivation being to provide compatibility with already deployed systems that utilize the 3GPP family of standards and further using known methods (Xw interface) that yields predictable results (3GPP standards compatibility) and further to save bandwidth on other interfaces which frees these interfaces up to be used of other data which may not be suitable for the Xw interface and further in order to select the best link for data transmission (See Ozturk para. 70) and further to allow for optimization of parameters between devices.
R3-152607 in view of Ozturk does not explicitly disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  However, Fischer does disclose wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal.  (See Fischer para. 35, lines 5; UE identity (e.g. identifier) in handover request message)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk to include the teaching of wherein the message for requesting handover includes an identifier of the terminal uniquely identifying the terminal of Fischer with the motivation being to deal with handover failure recovery (See Fischer para. 35, lines 1-3) and further to prevent handing over the wrong UE which may be less than optimal.
R3-152607 in view of Ozturk in view of Fischer do not explicitly disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  However, Burbidge does disclose wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation.  (See Burbidge pg. 12; S-KWT key is based on WT Counter received and used for authentication)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer to include the teaching of wherein the configuration information includes a WT counter associated with a security for the WLAN aggregation of Burbidge with the motivation being to ensure integrity protection (See Burbidge pg. 12) and further to provide compatibility with the 3GPP standards which saves time and money and further to ensure a secure connection which limits unauthorized access.
R3-152607 in view of Ozturk in view of Fischer in view of Burbidge do not explicitly disclose wherein the identifier is assigned by a WLAN termination (WT), transmitting, to the WT, a WT addition request message  including the identifier as a reference for a UE context, wherein the identifier is used by the WT to check whether the UE context is present; and as a response to the WT addition request message, receiving from the WT a WT addition request acknowledge message.  However, Xu does disclose wherein the identifier is assigned by a WLAN termination (WT), (See Xu table 3; WT UE XwAP ID assigned by WT) transmitting, to the WT, a WT addition request message  including an identifier as a reference for a UE context, (See Xu fig. 11, para. 93 WT addition request (e.g. addition request in that it is adding parameters) which includes an identifier to identify the UE); wherein the identifier is used by the WT to check whether the UE context is present; (See Xu para. 102; modifying context within WT (e.g. checking whether is present in order to modify)) and as a response to the WT addition request message, receiving from the WT a WT addition request acknowledge message.  (See Xu fig. 11; WT addition request ACK)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge to include the teaching of wherein the identifier is assigned by a WLAN termination (WT), transmitting, to the WT, a WT addition request message  including the identifier as a reference for a UE context, wherein the identifier is used by the WT to check whether the UE context is present; and as a response to the WT addition request message, receiving from the WT a WT addition request acknowledge message of Xu with the motivation being to uniquely identify the UE and further using known methods (WT UE XwAP ID assigned by WT) which yields predictable results (unique id of UE and compatibility with 3GPP suite of standards) and further it is obvious to try (in the closed set of ways to identify the UE Xu discloses eNB UE XwAP ID, WT UE XwAP ID; there was a need to uniquely identify the UE; there is no unexpected results of choosing either of these choices) and further to allow for modification of parameters in a 5G environment and further to comply with the 3GPP suite of standards (which saves time and money) and further to allow for seamless switching of the device providing services and further to reduce control signaling and further to increase end user satisfaction.



	Regarding claim 25, R3-152607 in view of Ozturk in view of Fischer view of Burbidge in view of Xu discloses the first radio access network node of claim 22, wherein the message further includes WLAN measurement report information.  (See R3-152607 section 2.3; sharing WLAN configuration and measurements between source and target cells (e.g. receiving from one cell (e.g. second radio access network node)) for UE; this is for the LWA (e.g. WLAN aggregation))

Regarding claim 26, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first radio access network node of claim 22, wherein the message further includes information on WLAN capability of the terminal. (See R3-152607 section 2.3; UE history information which helps target decide LWA config (e.g. WLAN capability))

Regarding claim 27, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first radio access network node of claim 22, wherein the message further includes information on a WT node for the WLAN aggregation for the terminal, wherein the information on the WT node includes an identifier of the WT node. (See Ozturk para. 95; eNB1 sends handover request message including identifier of AP and list of bearers offloaded to AP (e.g. information on a WT node for WLAN aggregation for the terminal), to eNB2) The motivation being to conform to known standards which saves time and money and further to allow for handover in a LWA environment which allows for optimal wireless communication and maximizes limited wireless resources and further to identify resources and/or devices used so as to allow for seamless handover.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over R3-152607 (3GPP TSG RAN WG3 Meeting #90; 16-20 Nov 2015-IDS), and further in view of Ozturk (2015/0109927) and further in view of Fischer (2009/0061878) and further in view of Burbidge (Liaison from 3GPP on LWA and LWIP. IEEE802.11-16/351r1. March 2016) and further in view of Xu (2018/0049063) and further in view of R2-161496 (3GPP TSG RAN WG2 Meeting #93; 15-19 Feb 2016-IDS) 

Regarding claim 23, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu discloses the first radio access network node of claim 22.  R3-152607 in view of Ozturk in view of Fischer in view of Burbidge does not explicitly disclose wherein the LWA configuration information includes a mobility set. However, R2-161496 does disclose wherein the LWA configuration information includes a mobility set. (See R2-161496 pg. 1 section 2; mobility set in LWA) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R3-152607 in view of Ozturk in view of Fischer in view of Burbidge to include the teaching of wherein the LWA configuration information includes a mobility set of R2-161496 with the motivation being to allow use of LWIP (See R2-161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)).

	Regarding claim 24, R3-152607 in view of Ozturk in view of Fischer in view of Burbidge in view of Xu in view of R2-161496 discloses the first radio access network node of claim 23, wherein the mobility set of the WLAN aggregation for the terminal includes a group of deleted WLAN identifier or a group of added WLAN identifiers.  (See R2- 161496 pg. 2-3; wlan-ToReleaselist (e.g. deleted WLAN identifier; wlan-ToAddlist (e.g. added WLAN identifiers)) The motivation being to allow use of LWIP (See R2- 161496 pg. 3, section 5) and further to conform to 3GPP TSG-RAN standards (which provides compatibility and saves money and time (as opposed to creating a new standard and replacing all devices on a network)) and further to allow for updated lists of WLAN networks which optimizes which network is best to use (best delay, signal strength, least congested) and to remove WLANs that no longer meet requirements (which saves battery, memory, processing etc.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461